--------------------------------------------------------------------------------

FORM OF WARRANT

Warrant No. __

WARRANT TO PURCHASE A MAXIMUM OF
_____________ SHARES OF COMMON STOCK OF
PETRONATIONAL CORP.

(Void after _____, 2010)

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.

THIS WARRANT AND THE SHARES PURCHASABLE HEREUNDER ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AS SET FORTH HEREIN.

RECITALS:

           WHEREAS, PetroNational Corp., a Nevada corporation (the "Company")
and __________________________________ (“Holder”) have entered into that certain
Securities Purchase Agreement, dated of even date herewith (the "Agreement");
and

           WHEREAS, the Company has agreed to grant to Holder, this Warrant to
purchase shares of the Company's common stock in connection with the execution
and delivery of the Securities Purchase Agreement;

            NOW, THEREFORE, the Company hereby grants the Holder the rights set
forth herein.

          This certifies that the Holder, or assigns, for value received, will
be entitled to purchase from the Company, subject to the terms set forth below,
a maximum of _________________________ fully paid and non-assessable shares
(subject to adjustment as provided herein) of the Company’s Common Stock (the
“Warrant Shares”) for cash at a price of $0.15 per share (the “Exercise Price”)
(subject to adjustment as provided herein) at any time or from time to time up
to and including 5:00 p.m. (Eastern Time) (subject to Section 1 below) on
____________________, 2010, such day being referred to herein as the “Expiration
Date,” upon surrender to the Company at its principal office (or at such other
location as the Company may advise the Holder in writing) of this Warrant
properly endorsed with the Form of Subscription attached hereto duly filled in
and signed and upon payment in cash, wire transfer or by check of the aggregate
Exercise Price for the number of shares for which this Warrant is being
exercised determined in accordance with the provisions hereof. The Exercise
Price is subject to adjustment as provided in Section 3 of this Warrant. This
Warrant is issued subject to the following terms and conditions:

1.

Exercise, Issuance of Certificates, Reduction in Number of Warrant Shares. This
Warrant is exercisable at the option of the Holder of record hereof on or prior
to the Expiration Date, at any time or from time to time, for all or any part of
the Warrant Shares (but not for a fraction of a share) which may be purchased
hereunder, as that number may be adjusted pursuant to Section 3 of this Warrant.
The Company agrees that the Warrant Shares purchased under this Warrant shall be
and are deemed to be issued to the Holder hereof as the record owner of such
Warrant Shares as of the close of business on the date on which this Warrant
shall have been surrendered, properly endorsed, the completed and executed Form
of Subscription delivered, and payment made

- 1 -

--------------------------------------------------------------------------------


for such Warrant Shares. Certificates for the Warrant Shares so purchased,
together with any other securities or property to which the Holder hereof is
entitled upon such exercise, shall be delivered to the Holder hereof by the
Company at the Company’s expense as soon as practicable after the rights
represented by this Warrant have been so exercised. In case of a purchase of
less than all the Warrant Shares which may be purchased under this Warrant, the
Company shall cancel this Warrant and execute and deliver to the Holder hereof
within a reasonable time a new Warrant of like tenor for the balance of the
Warrant Shares purchasable under the Warrant surrendered upon such purchase.
Each stock certificate so delivered shall be registered in the name of such
Holder.

      2.

Shares to be Fully Paid; Reservation of Shares. The Company covenants and agrees
that all Warrant Shares, will, upon issuance and, if applicable, payment of the
applicable Exercise Price, be duly authorized, validly issued, fully paid and
non-assessable, and free of all preemptive rights, liens and encumbrances,
except for restrictions on transfer provided for herein or under applicable
federal and state securities laws. The Company shall at all times reserve and
keep available out of its authorized and unissued Common Stock, solely for the
purpose of providing for the exercise of the rights to purchase all Warrant
Shares granted pursuant to this Warrant, such number of shares of Common Stock
as shall, from time to time, be sufficient therefor.

      3.

Adjustment of Exercise Price and Number of Shares. The Exercise Price and the
total number of Warrant Shares shall be subject to adjustment from time to time
upon the occurrence of certain events described in this Section 3. Upon each
adjustment of the Exercise Price, the Holder of this Warrant shall thereafter be
entitled to purchase, at the Exercise Price resulting from such adjustment, the
number of shares obtained by multiplying the Exercise Price in effect
immediately prior to such adjustment by the number of shares purchasable
pursuant hereto immediately prior to such adjustment, and dividing the product
thereof by the Exercise Price resulting from such adjustment.

      3.1.

Subdivision or Combination of Stock. In case the Company shall at any time split
or subdivide its outstanding shares of Common Stock into a greater number of
shares, the Exercise Price in effect immediately prior to such split or
subdivision shall be proportionately reduced and the number of Warrant Shares
issuable hereunder proportionately increased, and conversely, in case the
outstanding shares of the Common Stock of the Company shall be combined into a
smaller number of shares, the Exercise Price in effect immediately prior to such
combination shall be proportionately increased and the number of Warrant Shares
issuable hereunder proportionately decreased.

      3.2.

Reclassification. If any reclassification of the capital stock of the Company or
any reorganization, consolidation, merger, or any sale, lease, license, exchange
or other transfer (in one transaction or a series of related transactions) of
all or substantially all, of the business and/or assets of the Company (the
“Reclassification Events”) shall be effected in such a way that holders of
Common Stock shall be entitled to receive stock, securities, or other assets or
property, then, as a condition of such Reclassification Event lawful and
adequate provisions shall be made whereby the Holder hereof shall thereafter
have the right to purchase and receive (in lieu of the shares of Common Stock of
the Company immediately theretofore purchasable and receivable upon the exercise
of the rights represented hereby) such shares of stock, securities, or other
assets or property as may be issued or payable with respect to or in exchange
for a number of outstanding shares of such Common Stock equal to the number of
shares of such stock immediately theretofore purchasable and receivable upon the
exercise of the rights represented hereby. In any Reclassification Event,
appropriate provision shall be made with respect to the rights and interests of
the Holder of this Warrant to the end that the provisions hereof (including,
without limitation, provisions for adjustments of the Exercise Price and of the
number of Warrant Shares), shall thereafter be applicable, as nearly as may be,
in relation to any shares of stock, securities, or assets thereafter deliverable
upon the exercise hereof.

      3.3.

Notice of Adjustment. Upon any adjustment of the Exercise Price or any increase
or decrease in the number of Warrant Shares, the Company shall give written
notice thereof, by first class mail postage prepaid, addressed to the registered
Holder of this Warrant at the address of such Holder as shown on the

- 2 -

--------------------------------------------------------------------------------

books of the Company. The notice shall be prepared and signed by the Company’s
Chief Financial Officer and shall state the Exercise Price resulting from such
adjustment and the increase or decrease, if any, in the number of shares
purchasable at such price upon the exercise of this Warrant, setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based.

4.

No Voting or Dividend Rights. Nothing contained in this Warrant shall be
construed as conferring upon the holder hereof the right to vote or to consent
to receive notice as a shareholder of the Company on any other matters or any
rights whatsoever as a shareholder of the Company. No dividends or interest
shall be payable or accrued in respect of this Warrant or the interest
represented hereby or the shares purchasable hereunder until, and only to the
extent that, this Warrant shall have been exercised.

      5.

Compliance with Securities Act: Transferability of Warrant, Disposition of
Shares of Common Stock.

      5.1.

Compliance with Securities Act. The Holder of this Warrant, by acceptance
hereof, agrees that this Warrant and the Warrant Shares to be issued upon
exercise hereof are being acquired for investment and that it will not offer,
sell, or otherwise dispose of this Warrant or any Warrant Shares except under
circumstances which will not result in a violation of the Securities Act of
1933, as amended (the “Act”) or any applicable state securities laws. This
Warrant and all Warrant Shares (unless registered under the Act) shall be
stamped or imprinted with a legend in substantially the following form:

> > > > “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
> > > > SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). ANY TRANSFER OF SUCH
> > > > SECURITIES SHALL BE INVALID UNLESS A REGISTRATION STATEMENT UNDER THE
> > > > ACT IS IN EFFECT AS TO SUCH TRANSFER OR, IN THE OPINION OF COUNSEL
> > > > ACCEPTABLE TO THE COMPANY, SUCH REGISTRATION IS UNNECESSARY FOR SUCH
> > > > TRANSFER TO COMPLY WITH THE ACT.”

  5.2.

Access to Information; Pre-Existing Relationship. Holder has had the opportunity
to ask questions of, and to receive answers from, appropriate executive officers
of the Company with respect to the terms and conditions of the transactions
contemplated hereby and with respect to the business, affairs, financial
condition and results of operations of the Company. Holder has had access to
such financial and other information as is necessary in order for Holder to make
a fully informed decision as to investment in the Company, and has had the
opportunity to obtain any additional information necessary to verify any of such
information to which Holder has had access. Holder further represents and
warrants that the Holder has either (i) a pre-existing relationship with the
Company or one or more of its officers or directors consisting of personal or
business contacts of a nature and duration which enable the Holder to be aware
of the character, business acumen and general business and financial
circumstances of the Company or the officer or director with whom such
relationship exists or (ii) such business or financial expertise as to be able
to protect the Holder’s own interests in connection with the purchase of the
Warrant Shares.

        5.3.

Warrant Not Transferable. This Warrant and all rights hereunder are not
transferable without the prior written consent of the Company, which consent
shall not be unreasonably withheld, except that this Warrant and all rights
hereunder may be transferred to an affiliate of the Holder, in whole or in part,
without charge to the Holder (except for transfer taxes), upon surrender of this
Warrant properly endorsed; provided, however, that the Holder shall notify the
Company in writing in advance of any proposed transfer.

        5.4.

Disposition of Warrant Shares and Common Stock. With respect to any offer, sale,
or other disposition of the Warrant or any Warrant Shares, the Holder hereof and
each subsequent Holder of this Warrant agrees to give written notice to the
Company prior thereto, describing briefly the manner thereof, together with a
written opinion of such holder’s counsel, if reasonably requested by the
Company, to the effect that such offer, sale or other disposition may be
effected without registration or qualification (under the Act as

- 3 -

--------------------------------------------------------------------------------

then in effect or any federal or state law then in effect) of such Warrant or
Warrant Shares, as the case may be, and indicating whether or not under the Act
certificates for such Warrant or Warrant Shares to be sold or otherwise disposed
of require any restrictive legend as to applicable restrictions on
transferability in order to insure compliance with the Act. Promptly upon
receiving such written notice and opinion, the Company, as promptly as
practicable, shall notify such Holder that such Holder may sell or otherwise
dispose of such Warrant or Warrant Shares, all in accordance with the terms of
the notice delivered to the Company. If a determination has been made pursuant
to this subparagraph 5.4 that the opinion of the counsel for the Holder is not
reasonably satisfactory to the Company, the Company shall so notify the Holder
promptly after such determination has been made. Notwithstanding the foregoing,
such Warrant or Warrant Shares may be offered, sold or otherwise disposed of in
accordance with Rule 144 under the Act, provided that the Company shall have
been furnished with such information as the Company may request to provide
reasonable assurance that the provisions of Rule 144 have been satisfied. Each
certificate representing the Warrant or Warrant Shares thus transferred (except
a transfer pursuant to Rule 144) shall bear a legend as to the applicable
restrictions on transferability in order to insure compliance with the Act,
unless in the aforesaid opinion of counsel for the Holder, such legend is not
required in order to insure compliance with the Act. The Company may issue stop
transfer instructions to its transfer agent in connection with such
restrictions.

6.

Modification and Waiver. This Warrant and any provision hereof may be changed,
waived, discharged, or terminated only by an instrument in writing signed by the
party against which enforcement of the same is sought.

    7.

Notices. Any notice, request, or other document required or permitted to be
given or delivered to the Holder hereof or the Company shall be delivered by
hand or messenger or shall be sent by certified mail, postage prepaid, or by
overnight courier to each such Holder at its address as shown on the books of
the Company or to the Company at the address indicated therefor in the first
paragraph of this Warrant or such other address as either may from time to time
provide to the other. Each such notice or other communication shall be treated
as effective or having been given (i) when delivered if delivered personally,
(ii) if sent by registered or certified mail, at the earlier of its receipt or
three business days after the same has been registered or certified as
aforesaid, or (iii) if sent by overnight courier, on the next business day after
the same has been deposited with a nationally recognized courier service.

    8.

Governing Law. This Warrant shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the laws of the State of
Nevada.

    9.

Lost or Stolen Warrant. Upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction, or mutilation of this Warrant and, in
the case of any such loss, theft or destruction, upon receipt of an indemnity
reasonably satisfactory to the Company, or in the case of any such mutilation,
upon surrender and cancellation of such Warrant, the Company, at its expense,
will make and deliver a new Warrant, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Warrant.

    10.

Fractional Shares. No fractional shares shall be issued upon exercise of this
Warrant. The Company shall, in lieu of issuing any fractional share, pay the
Holder entitled to such fraction a sum in cash equal to such fraction
(calculated to the nearest 1/100th of a share) multiplied by the then effective
Exercise Price on the date the Form of Subscription is received by the Company.

    11.

Successors and Assigns. This Warrant and the rights evidenced hereby shall inure
to the benefit of and be binding upon the successors of the Company and the
Holder. The provisions of this Warrant are intended to be for the benefit of all
Holders from time to time of this Warrant, and shall be enforceable by any such
Holder.


IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its

- 4 -

--------------------------------------------------------------------------------

officer, thereunto duly authorized as of this ________ day of
________________________, 2008.

 

 

PETRONATIONAL CORP.

 

 

______________________________________________________
Per: Gregory Leigh Lyons, President

- 5 -

--------------------------------------------------------------------------------

FORM OF SUBSCRIPTION

(To be signed only upon exercise of Warrant)

To:       PetroNational Corp.

The undersigned, the holder of the attached Common Stock Warrant, hereby
irrevocably elects to exercise the purchase right represented by such Warrant
for, and to purchase thereunder, _____________________ shares of Common Stock of
PetroNational Corp. (the “Company”) at a price of $0.15 per share and herewith
makes payment of $_________________________ therefor.

The undersigned represents that it is acquiring such Common Stock for its own
account for investment and not with a view to or for sale in connection with any
distribution thereof. The undersigned further represents and confirms that the
representations and warranties of the Holder set forth in Section 5.2 of the
attached Common Stock Warrant are true and correct as of the date hereof. The
undersigned requests that certificates for such shares be issued in the name of,
and delivered to:
________________________________________________________________________________________
whose address is: .
______________________________________________________________________________

 

DATED: __________________________


_______________________________________________________
(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)

Name: __________________________________________________

Title: ___________________________________________________

1

--------------------------------------------------------------------------------